       Case 2:19-bk-54623                      Doc 1                  Filed 07/17/19 Entered 07/17/19 13:20:03                              Desc Main
                                                                      Document      Page 1 of 8


     Fill in this information to identify yo ur case:

     United States Bankruptcy Court for the:

     Southern District of Ohio                                                                                                             ?ITIL. IUL 17 PH 1: /5
 Case number       {If known):   -------
                                                                       Chapter you are filing under:
                                                                       1:1 Ch apter 7
                                                                       1:1 Chapter 11
                                                                       1:1 Chapter 12
                                                                       li!f Chapter 13


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying                    correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.



                Identify Yourself

                                         About Debtor          1:                                       About Debtor          2 (Spouse Only in a Joint Case):

1.    Your full name

       Write the name that is on your
                                          Kemper
       government-issued picture
                                         First name                                                     First name
       identification (for example,
       your driver's license or           R
       passport).                        Middle   name                                                  Middle name

       Bring your picture                Ansel
       identification to your meeting    Last name                                                      Last name

       with the trustee.
                                         Suffix (Sr., Jr., II, Ill)                                     Suffix (Sr., Jr., II, Ill)




2.    All other names y o u
       have used i n the last 8          First name                                                     First name
       years

       Include your married or           Middle name                                                    Middle name

       maiden names.
                                         Last name                                                      Last name


                                         First name                                                     First name



                                         Middle name                                                    Middle name



                                         Last name                                                      Last name




3.     Only the last 4 digits of
       your Social Security
                                         XXX           XX-      _±__ _5 _1__  _          _7_            XXX           XX-      --    --     --    --




       number or federal                 OR                                                            OR

       Individ ual Taxpayer
       Identification number             9xx      -
                                                       XX       --        --      ----
                                                                                                        9xx -         XX       ----         --    --




       (ITIN)


Official Fonn    101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                   page   1
        Case 2:19-bk-54623                           Doc 1             Filed 07/17/19 Entered 07/17/19 13:20:03                                     Desc Main
                                                                       Document      Page 2 of 8


Debtor 1         Kemper            R.                 Ansel                                               Case number (if known) _______________
                 First Name    Middle Name                 Last Name




                                             About Debtor        1:                                             About Debtor       2 (Spouse Only in a Joint Case):


4.     Any business names
       and Employer                          �      I have not used any business names or EINs.                 0      I have not used any business names or EINs.
       Identification Numbers
       (EIN) you have used in
       the last 8 years                      Business name                                                      Business name

       Include trade names and
       doing business as names
                                             Business name                                                      Business name




                                                                                                                EIN




                                             EIN                                                                EIN




5.    Where you live                                                                                            If Debtor     2 lives at a different address:



                                             6279 Parkmeadow Lane
                                             Number           Street                                            Number          Street




                                             Hilliard                                 OH        43026
                                             City                                     State    ZIP Code         City                                     State    ZIP Code


                                             Franklin
                                             County                                                             County



                                             If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                             above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                             any notices to you at this mailing address.                        any notices to this mailing address.




                                             Number          Street                                             Number          Street




                                             P.O. Box                                                           P.O. Box




                                             City                                     State    ZIP Code         City                                     State    ZIP Code




s.    Why you are choosing                   Check one:                                                         Check one:
       this district to file for
      bankruptcy
                                             iZi    Over the last 180 days before filing this petition,         D      Over the last 180 days before filing this petition,
                                                    I have lived in this district longer than in any                   I have lived in this district longer than in any
                                                    other district.                                                    other district.

                                             D      I have another reason. Explain.                             D      I have another reason. Explain.
                                                    (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




     Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                         page2
       Case 2:19-bk-54623                           Doc 1           Filed 07/17/19 Entered 07/17/19 13:20:03                                Desc Main
                                                                    Document      Page 3 of 8


Debtor1          Kemper          R.                  Ansel                                               Case number(ilknown)_____________
                 First Name   Middle Name               Last Name




              Tell the Court About Your Bankruptcy Case


7.    The chapter of the                    Check one. (For a brief description of each, see Notice Required by 11 U.S. C.§ 342(b) for Individuals Filing
      Bankruptcy Code you                   for Bankruptcy (Form 201 0)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
      under
                                            0     Chapter?

                                            0     Chapter 11

                                            r:J   Chapter 12

                                            \ZI   Chapter 13



s.    How you will pay the fee              0I      will pay the entire fee when I file my petition. Please check with the clerk's office m your
                                                  local court for more details about how you may pay. Typically, if you are paying the fee
                                                  yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                  submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                  with a pre-printed address.


                                            IZI I   need to pay the fee in installments. If you choose this option, sign and attach the
                                                  Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).


                                            0 I     request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                  By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                  less than 150% of the official poverty line that applies to your family size and you are unable to
                                                  pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                  Chapter 7 FHing Fee Waived (Official Form 1038) and file it with your petition.



9.    Have you filed for                    0 No
      bankruptcy within the
                                            IZl Yes.    District
                                                                    Ohio                         When
                                                                                                        11/25/2015    Case number    15-57592
      last 8 years?
                                                                                                        MM/ DD/YYYY

                                                        District                                 When                 Case number
                                                                                                        MM/ DD/YYYY

                                                        District                                 When                 Case number
                                                                                                        MM/ DD/YYYY




10.   Are any bankruptcy                    \ZI No
      cases pending or being
      filed by a spouse who is              DYes.       Debtor                                                        Relationship to you

      not filing this case with                         District                                 When                 Case number,   if known
      you, or by a business                                                                             MM/DD /YYYY
      partner, or by an
      affiliate?
                                                        Debtor                                                        Relationship to you

                                                        District                                 When                 Case number, if known
                                                                                                        MM/DD/YYYY

                                                                                                              -----·------�-��·




11.   Do you rent your                      It! No. Go to line 12.
      residence?
                                            0 Yes. Has your landlord obtained an eviction judgment against you?
                                                        0 No. Go to line 12.
                                                        0 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                             part of this bankruptcy petition.




     Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                page 3
       Case 2:19-bk-54623                              Doc 1             Filed 07/17/19 Entered 07/17/19 13:20:03                               Desc Main
                                                                         Document      Page 4 of 8


Debtor 1         Kemper               R.                   Ansel                                              Case number (ff known)·------- ----
                First Name        Middle Name                last Name




              Report About Any Businesses You Own as a Sole Proprietor



12.   Are you a sole proprietor                 IZl   No. Go to Part 4.
      of any full- or part-time
      business?                                 0 Yes.      Name and location of business

      A sole proprietorship is a
      business you operate as an
                                                            Name of business,      if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                            Number        Street
      LLC.

      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                             City                                                               ZIP   Code




                                                            Check the appropriate box to describe your business:

                                                            0   Health Care Business (as defined in 11 U.S.C.§ 101(27 A))

                                                            0   Single Asset Real Estate (as defined in 11 U.S. C.§ 101(518))

                                                            0   Stockbroker (as defined in 11 U.S.C.§ 101(53A))

                                                            0   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                            0   None of the above



13.   Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
                                                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax reL.1m or if
      Bankruptcy Code and
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
      are you a small business
      debtor?
                                                �     No.   I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      0     No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(510).                                 the Bankruptcy Code.

                                                0     Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                           Bankruptcy Code.



              Report     If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                      lZJ   No
      property that poses or is
      alleged to pose a threat                  0 Yes.       What is the hazard?

      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                             If immediate attention is needed, why is it needed? ------
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                             Where is the property? -:-c------,------------ ----------
                                                                                            Number   Street




                                                                                            City                                      State    ZIP Code


  Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                  page     4
       Case 2:19-bk-54623                            Doc 1          Filed 07/17/19 Entered 07/17/19 13:20:03                                   Desc Main
                                                                    Document      Page 5 of 8


Debtor 1         Kemper               R.             Ansel                                                 Case number (ifknown)c._____
                                                                                                                                  ._   _________

                First Name     Middle Name              Last Name




              Explain Your Efforts to Receive a Briefing About Credit Counseling


                                             About Debtor 1 :                                                 About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit                  You must check one:                                              You must check one:
      counseling.
                                             D   I received a briefing from an approved credit                D   I received a briefing from an approved credit
                                                 counseling agency within the 180 days before I                   counseling agency within the 180 days before I
      The law requires that you                  filed this bankruptcy petition, and I received a                 filed this bankruptcy petition, and I received a
      receive a briefing about credit            certificate of completion.                                       certificate of completion.
      counseling before you file for
                                                 Attach a copy of the certificate and the payment                 Attach a copy of the certificate and the payment
      bankruptcy. You must
                                                 plan, if any, that you developed with the agency.                plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. If you
                                             IM!f1 received a briefing from an approved credit                Q   I received a briefing from an approved credit
      cannot do so, you are not
                                                 counseling agency within the 180 days before I                   counseling agency with in the 180 days before I
      eligible to file.
                                                 filed this bankruptcy petition, but I do not have a              filed this bankruptcy petition, but I do not have a
                                                 certificate of completion.                                       certificate of completion.
      If you file anyway, the court
                                                 Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                                 you MUST file a copy of the certificate and payment              you MUST file a copy of the certificate and payment
      will lose whatever filing fee
                                                 plan, if any.                                                    plan, if any.
      you paid, and your creditors
      can begin collection activities
                                             D   I certify that I asked for credit counseling                 0   I certify that I asked for credit counseling
      again.
                                                 services from an approved agency, but was                        services from an approved agency, but was
                                                 unable to obtain those services during the 7                     unable to obtain those services during the 7
                                                 days after I made my request, and exigent                        days after I made my request, and exigent
                                                 circumstances merit a 30-day temporary waiver                    circumstances merit a 30-day temporary waiver
                                                 of the requirement.                                              of the requirement.

                                                 To ask for a 30-day temporary waiver of the                      To ask for a 30-day temporary waiver of the
                                                 requirement, attach a separate sheet explaining                  requirement, attach a separate sheet explaining
                                                 what efforts you made to obtain the briefing, why                what efforts you made to obtain the briefing, why
                                                 you were unable to obtain it before you filed for                you were unable to obtain it before you filed for
                                                 bankruptcy, and what exigent circumstances                       bankruptcy, and what exigent circumstances
                                                 required you to file this case.                                  required you to file this case.

                                                 Your case may be dismissed if the court is                       Your case may be dismissed if the court is
                                                 dissatisfied with your reasons for not receiving a               dissatisfied with your reasons for not receiving a
                                                 briefing before you filed for bankruptcy.                        briefing before you filed for bankruptcy.
                                                 If the court is satisfied with your reasons, you must            If the court is satisfied with your reasons, you must
                                                 still receive a briefing within 30 days after you file.          still receive a briefing within 30 days after you file.
                                                 You must file a certificate from the approved                    You must file a certificate from the approved
                                                 agency, along with a copy of the payment plan you                agency, along with a copy of the payment plan you
                                                 developed, if any. If you do not do so, your case                developed, if any. If you do not do so, your case
                                                 may be dismissed.                                                may be dismissed.
                                                 Any extension of the 30-day deadline is granted                  Any extension of the 30-day deadline is granted
                                                 only for cause and is limited to a maximum of 15                 only for cause and is limited to a maximum of 15
                                                 days.                                                            days.

                                             Q   I am not required to receive a briefing about                D   I am not required to receive a briefing about
                                                 credit counseling because of:                                    credit counseling because of:

                                                 D    Incapacity.    I have a mental illness or a mental          D   Incapacity.    I have a mental illness or a mental
                                                                     deficiency that makes me                                        deficiency that makes me
                                                                     incapable of realizing or making                                incapable of realizing or making
                                                                     rational decisions about finances.                              rational decisions about finances.

                                                 D    Disability.    My physical disability causes me             Q   Disability.    My physical disab11ity causes me
                                                                     to be unable to participate in a                                to be unable to participate in a
                                                                     briefing in person, by phone, or                                briefing in person, by phone, or
                                                                     through the internet, even after I                              through the internet, even after I
                                                                     reasonably tried to do so.                                      reasonably tried to do so.

                                                 D    Active duty. I am currently on active military              D   Active duty. I am currently on active military
                                                                     duty in a military combat zone.                               duty in a military combat zone.

                                                 If you believe you are not required to receive a                 If you believe you are not required Ia receive a
                                                 briefing about credit counseling, you must file a                briefing about credit counseling, you must file a
                                                 motion for waiver of credit counseling with the court.           motion for waiver of credit counseling with the court.




  Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                      page 5
       Case 2:19-bk-54623                          Doc 1                Filed 07/17/19 Entered 07/17/19 13:20:03                                           Desc Main
                                                                        Document      Page 6 of 8


Debtor 1         Kemper          R.                   Ansel                                                      Case number (if known)•------- -----
                First Name   Middle Name                    Last Name




               Answer These Questions for Reporting Purposes


                                           16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S. C. § 101(8)
16.   What kind of debts do
                                                as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                   ::::1   No. Go to line 16b.
                                                   \Zl     Yes. Go to line 17.

                                           16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or investment.

                                                   Cl      No. Go to line 16c.
                                                   D       Yes. Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.




17. Are you filing under
      Chapter7?                            l;zJ   No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after           Cl     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                           administrative expenses are paid that funds will be available to distribute to unsecured creditors?

      excluded and                                         D    No
      administrative expenses
      are paid that funds will be                          Cl   Yes
      available for distribution
      to unsecured creditors?

18. How many creditors do                  Ill    1-49                                        D    1,ooo-5,ooo                             Cl   25,001-50,000
      you estimate that you                D      50-99                                       Cl5,001-10,000                               Cl50,001-100,000
      owe?                                 D      100-199                                     Cl10,001-25,000                              D    More than 100,000
                                           Cl     200-999

19.   How much do you                      \Zl    $0-$50,000                                  D    $1,000,001-$10 million                 D $500,000,001-$1 billion
      estimate your assets to              D      $50,001-$1oo.ooo                            D    $10,000,001-$50 million                Cl $1,000,000,001-$10 billion
      be worth?                            D      $1oo.oo1-S5oo.ooo                           D    $50,000,001-$100 million               Cl $10,000,000,001-$50 billion
                                           D      $500,001-$1 million                         0    $100,000,001-$500 million              Cl More than $50 billion

20.   How much do you                      Cl$0-$50,000                                       Cl   $1,000,001-$10 million                 0 $500,000,001-$1 billion
      estimate your liabilities            D      $50,001-$1oo,ooo                            Cl$10,000,001-S50 million                   D $1,000,000,001-$10 billion
      to be?                               \Zl    $100,001-$500,000                           Cl $50.000,001-$100 million                 D $10,000,000,001-$50 billion
                                           Cl     $500,001-$1 million                         Cl   $100,000,001-$500 million              Cl More than $50 billion
l@jfl          Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                    correct.

                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.

                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                           I requ st relief in accordance with the chapter of title 11, United States Code, specified in this petition.




                                                                                                                            Signature of Debtor 2


                                                  Executed on           07/17/2019                                          Executed on   ---::-:c-,.,..,--:-­
                                                                        MM   I   DO   /YYYY                                               MM    I   DD   /YYYY



  Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                             page 6
     Case 2:19-bk-54623                       Doc 1            Filed 07/17/19 Entered 07/17/19 13:20:03                                             Desc Main
                                                               Document      Page 7 of 8


Debtor 1      Kemper          R.               Ansel                                                Case number     (ff known);__
                                                                                                                                _____________ _

              First Name   Middle Name             Last Name




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are
                                         to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one
                                         available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(0) applies, certify that I have no
If you are not represented               knowledge af ter an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                         Xn/a                                                                Date
                                            Signature of Attorney for Debtor                                                        MM         DO   /YYYY




                                            Printed name




                                            Firm name




                                            Number      Street




                                            City                                                            State                   ZIP Code




                                            Contact phone      ------                                       Email address




                                            Bar number                                                      State




  Official Fonn 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 2:19-bk-54623                    Doc 1              Filed 07/17/19 Entered 07/17/19 13:20:03                                Desc Main
                                                             Document      Page 8 of 8


Debtor 1     Kemper           R.            Ansel                                               Case number(ifkrwwn)•-----
             RrstName:     Middle Name           Last Name




For you if you are filing this           The taw allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                    should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this p age.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your right to file another
                                         case, or you may lose protections, including the benefit of the automatic stay.

                                         You must list all your property and debts in the schedules that you are required to file with the
                                         court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                         in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                         property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                         also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                         case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                         cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                         Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                         be familiar with any state exemption laws that apply.


                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?

                                         0 No
                                         Ji21 Yes
                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?

                                         0 No
                                         � Yes
                                         Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                         Ji21 No
                                         0 Yes. Name of Person....:.n.::.l::
                                                                          a ::
                                                                             _________________                                   -:-----:=--
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form ·t19).




                                         By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                         ha e read and understood this notice, and I am aware that filing a bankruptcy case without an
                                         att rney may cause me to lose my rights or property if I do not properly handle the case.




                                                                                                         Signature of Debtor 2


                                         Date                07/17/2019                                 Date
                                                             MM/ DO   IYYYY                                               MM/    DO IYYYY


                                         Contact phone


                                         co''"'"'


                                         Email address
                                                             �-��
                                                              = �==;,&;�
                                                                                                        Contact phone


                                                                                                        CoUpOooo


                                                                                                         Email address




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                    page 8
